Case 1:20-cr-00252-DDD Document 36 Filed 08/02/21 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

CASE NO. 20-cr-00252-DDD

UNITED STATES OF AMERICA,

              Plaintiff,

v.

ROBERT DOUGLAS MORRISON,

              Defendant.


                     UNOPPOSED MOTION TO RESTRICT ACCESS



       MR. ROBERT DOUGLAS MORRISON, by and through undersigned counsel, Timothy

P. O’Hara, respectfully requests Document Nos. 34 and 35 be restricted at Level 2.


                                            Respectfully submitted,

                                            VIRGINIA L. GRADY
                                            Federal Public Defender

                                            s/Timothy P. O’Hara__________________
                                            TIMOTHY P. O’HARA
                                            Assistant Federal Public Defender
                                            633 Seventeenth Street, Suite 1000
                                            Denver, Colorado 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            Email: Timothy_OHara@fd.org
                                            Attorney for Defendant
Case 1:20-cr-00252-DDD Document 36 Filed 08/02/21 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on August 2, 2021, I electronically filed the foregoing

       UNOPPOSED MOTION TO RESTRICT ACCESS

with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following e-mail addresses:

       Patricia Davies
       Assistant U.S. Attorney
       Email: Patricia.Davies@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Robert Douglas Morrison (U.S. Mail)



                                              s/Timothy P. O’Hara__________________
                                              TIMOTHY P. O’HARA
                                              Assistant Federal Public Defender
                                              633 Seventeenth Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Timothy.OHara@fd.org
                                              Attorney for Defendant




                                                 2
